 

Exhibit 10.40

 

EXECUTION VERSION

 

SECURITY AGREEMENT

 

dated October 19, 2018

by

the Grantor referred to herein

as Grantor

to

Delaware Trust Company

as Collateral Agent

 

  

 

 

table of contents

 

    PAGE Section 1. Grant of Security 2       Section 2. Security for
Obligations 5       Section 3. Grantor Remains Liable 6       Section 4.
Delivery and Control of Security Collateral. 6       Section 5. Maintaining the
Account Collateral 7       Section 6. Representations and Warranties 7      
Section 7. Further Assurances. 10       Section 8. As to Equipment and
Inventory. 11       Section 9. As to Books and Records. 11       Section 10.
Insurance. 12       Section 11. Post-Closing Changes; Collections on Assigned
Agreements, Receivables and Related Contracts. 12       Section 12. As to
Intellectual Property Collateral. 13       Section 13. Voting Rights; Dividends;
Etc. 13       Section 14. As to Letter-of-Credit Rights. 14       Section 15.
Commercial Tort Claims 15       Section 16. Transfers and Other Liens;
Additional Shares. 15       Section 17. Collateral Agent Appointed Attorney in
Fact 15       Section 18. Collateral Agent May Perform 16       Section 19. The
Collateral Agent’s Duties. 16       Section 20. Remedies 17       Section 21.
Indemnity and Expenses. 19       Section 22. Amendments; Waivers; Additional
Grantors; Etc. 19       Section 23. Notices, Etc. 19

 



  

 

 

Section 24. Continuing Security Interest 20       Section 25. Release;
Termination. 20       Section 26. Execution in Counterparts 20       Section 27.
Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. 21

 

Schedules:

 



Schedule I - Investment Property Schedule II - Deposit Accounts Schedule III -
Assigned Agreements Schedule IV - Intellectual Property Schedule V - Commercial
Tort Claims Schedule VI - Location, Chief Executive Office, Type of
Organization, Jurisdiction of Organization and Organizational Identification
Number Schedule VII - Changes in Name, Location, Etc. Schedule VIII - Locations
of Equipment, Inventory and Books and Records Schedule IX - Letters of Credit
Schedule X - Permitted Liens Schedule XI   Excluded Assets

 

Exhibits:

 

Exhibit A - Form of Intellectual Property Security Agreement Exhibit B - Form of
IP Security Agreement Supplement

 



  

 

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT (as amended, supplemented, amended and restated or otherwise
modified from time to time, this “Agreement”) dated October 19, 2018 made by
APPLIED DNA SCIENCES, INC., a Delaware corporation with headquarters located at
50 Health Sciences Drive, Stony Brook, New York 11790 (the “Grantor”), in favor
of DELAWARE TRUST COMPANY, a Delaware corporation, as collateral agent (together
with any successor collateral agent, in such capacity, the “Collateral Agent”)
for the benefit of the investors listed on the Schedule of Buyers (each a
“Buyer” and collectively, the “Buyers”; the Buyers and the Collateral Agent are
collectively, with their successors and assigns, the “Secured Parties”)) set
forth in the Securities Purchase Agreement, dated as of August 31, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time) and the other Secured Parties (the “Securities Purchase Agreement”).

 

PRELIMINARY STATEMENTS.

 

WHEREAS, the Grantor and each Buyer are parties to the Securities Purchase
Agreement, pursuant to which the Grantor shall be required to sell, and the
Buyers shall purchase or have rights to purchase, on a several and not joint
basis the principal amount of the Notes issued pursuant thereto (as such Notes
may be amended, amended and restated, supplemented or otherwise modified from
time to time, the “Notes”); and

 

WHEREAS, it is a condition precedent to the Buyers purchasing the Notes pursuant
to the Securities Purchase Agreement that the Grantor shall have executed and
delivered to the Collateral Agent this Agreement providing for the grant to the
Collateral Agent for the benefit of the Secured Parties of a security interest
in all of the personal property of the Grantor to secure all of the Grantor’s
Obligations (as defined below) under the Securities Purchase Agreement, the
Notes and the other Transaction Documents; and

 

WHEREAS, the Grantor, the Buyers and the Collateral Agent are parties to that
certain Collateral Agency Agreement dated as of the date hereof (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Collateral Agency Agreement”); and

 

WHEREAS, capitalized terms used herein and not otherwise defined in this
Agreement are used in this Agreement as defined in the Securities Purchase
Agreement. Further, unless otherwise defined in this Agreement or in the
Securities Purchase Agreement, terms defined in Article 8 or 9 of the UCC (as
defined below) are used in this Agreement as such terms are defined in such
Article 8 or 9. “UCC” means the Uniform Commercial Code as in effect from time
to time in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of the security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

  

 

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Buyers to purchase the Notes under the Securities Purchase Agreement, the
Grantor hereby agrees with the Collateral Agent for the ratable benefit of the
Secured Parties as follows:

 

Section 1.            Grant of Security. Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of Grantor’s tangible and intangible assets, whether real or personal
property, now or hereafter acquired, including without limitation all of
Grantor’s right, title and interest in and to the following (collectively, the
“Collateral”):

 

(a)         all equipment in all of its forms, including, without limitation,
all machinery, tools, motor vehicles, vessels, aircraft, furniture and fixtures,
and all parts thereof and all accessions thereto, including, without limitation,
computer programs and supporting information that constitute equipment within
the meaning of the UCC (any and all such property being the “Equipment”);

 

(b)         all inventory in all of its forms, including, without limitation,
(i) all raw materials, work in process, finished goods and materials used or
consumed in the manufacture, production, preparation or shipping thereof, (ii)
goods in which Grantor has an interest in mass or a joint or other interest or
right of any kind (including, without limitation, goods in which Grantor has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by Grantor), and all accessions thereto and
products thereof and documents therefor, including, without limitation, computer
programs and supporting information that constitute inventory within the meaning
of the UCC (any and all such property being the “Inventory”);

 

(c)         all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts (other than Excluded Accounts (defined
below)), letter-of-credit rights, general intangibles (including, without
limitation, payment intangibles) and other Obligations of any kind, whether or
not arising out of or in connection with the sale or lease of goods or the
rendering of services and whether or not earned by performance, and all rights
now or hereafter existing in and to all supporting Obligations and in and to all
security agreements, mortgages, Liens, leases, letters of credit and other
contracts securing or otherwise relating to the foregoing property (any and all
of such accounts, chattel paper, instruments, deposit accounts, letter-of-credit
rights, general intangibles and other Obligations, to the extent not referred to
in clause (d), (e) or (f) below, being the “Receivables,” and any and all such
supporting Obligations, security agreements, mortgages, Liens, leases, letters
of credit and other contracts being the “Related Contracts”);

 

(d)          the following (the “Security Collateral”):

 

(i)       the all of the shares of capital stock of (or other ownership or
profit interests in, including partnership, membership or trust interests) in
any entity (“Equity Interests”) listed on Part I of Schedule I (Investment
Property) hereto, and the certificates, if any, representing such additional
shares or other Equity Interests, and all dividends, distributions, return of
capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares or other Equity Interests and all warrants, rights or options
issued thereon or with respect thereto;

 

 -2- 

 

 

(ii)       the indebtedness listed on Part II of Schedule I (Investment
Property) hereto and all additional indebtedness now or from time to time owed
to Grantor (such indebtedness being the “Pledged Debt”) and the instruments, if
any, evidencing such indebtedness, and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such indebtedness; and

 

(iii)       all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts) in which Grantor has now, or acquires from time to time hereafter, any
right, title or interest in any manner, and the certificates or instruments, if
any, representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such investment property and all warrants, rights
or options issued thereon or with respect thereto;

 

(e)          each of the agreements listed on Schedule III (Assigned Agreements)
attached hereto, in each case as such agreements may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time
(collectively, the “Assigned Agreements”), including, without limitation,
(w) all rights of Grantor to receive moneys due and to become due under or
pursuant to the Assigned Agreements, (x) all rights of Grantor to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Assigned Agreements, (y) claims of Grantor for damages arising out of or for
breach of or default under the Assigned Agreements and (z) the right of Grantor
to terminate the Assigned Agreements, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder (all such Collateral
being the “Agreement Collateral”);

 

(f)          the following (collectively, the “Account Collateral”):

 

(i)       the deposit accounts listed on Schedule II (Deposit Accounts) hereto
and all funds and financial assets from time to time credited thereto
(including, without limitation, all cash equivalents), and all certificates and
instruments, if any, from time to time representing or evidencing the Deposit
Accounts;

 

(ii)       all promissory notes, certificates of deposit, checks and other
instruments from time to time delivered to or otherwise possessed by the
Collateral Agent for or on behalf of Grantor in substitution for or in addition
to any or all of the then existing Account Collateral; and

 

(iii)       all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;

 

 -3- 

 

 

(g)          the following (collectively, the “Intellectual Property
Collateral”):

 

(i)       all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto (“Patents”);

 

(ii)       all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);

 

(iii)       all copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered (“Copyrights”);

 

(iv)       all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);

 

(v)       all confidential and proprietary information, including, without
limitation, know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, including, without limitation, technical data, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information (collectively, “Trade Secrets”), and
all other intellectual, industrial and intangible property of any type,
including, without limitation, industrial designs and mask works;

 

(vi)       all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration set forth in Schedule IV (Intellectual Property) attached
hereto, together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof;

 

(vii)       all tangible embodiments of the foregoing, all rights in the
foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of Grantor accruing thereunder or pertaining thereto;

 

(viii)       all agreements, permits, consents, orders and franchises relating
to the license, development, use or disclosure of any of the foregoing to which
Grantor, now or hereafter, is a party or a beneficiary, including, without
limitation, the agreements set forth in Schedule IV (Intellectual Property)
attached hereto, (“IP Agreements”); and

 

 -4- 

 

 

(ix)       any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages;

 

(h)          the commercial tort claims described in Schedule V (Commercial Tort
Claims) attached hereto (together with any commercial tort claims as to which
the Grantors have complied with the requirements of Section 15, the “Commercial
Tort Claims Collateral”);

 

(i)           all books and records (including, without limitation, customer
lists, credit files, printouts and other computer output materials and records)
of Grantor pertaining to any of the Collateral; and

 

(j)           all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
Obligations relating to, any and all of the Collateral (including, without
limitation, proceeds, collateral and supporting Obligations that constitute
property of the types described in clauses (a) through (i) of this Section 1)
and, to the extent not otherwise included, all (A) payments under insurance
(whether or not the Collateral Agent is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral, and (B) cash;

 

provided that the term “Collateral” shall at all times exclude all Excluded
Assets. “Excluded Assets” means all assets listed on Schedule XI (Excluded
Assets) attached hereto.

 

Section 2.             Security for Obligations. This Agreement and the
Collateral granted hereunder secures, in the case of Grantor, the payment of all
Obligations now or hereafter existing, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement Obligations, interest,
fees, premiums, penalties, indemnifications, contract causes of action, costs,
expenses or otherwise (all such Obligations, the “Secured Obligations”). Without
limiting the generality of the foregoing, this Agreement secures the payment of
all amounts that constitute part of the Secured Obligations and would be owed by
Grantor to any Secured Party under the Transaction Documents but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Grantor. The term
“Obligations” shall mean for so long as the Notes are outstanding the payment by
the Company, as and when due and payable (by scheduled maturity, required
prepayment, acceleration, demand or otherwise), of all amounts from time to time
owing by it in respect of the Securities Purchase Agreement, the Notes, the
Collateral Agency Agreement and the other Transaction Documents, including,
without limitation, (A) all principal of and interest on the Notes (including,
without limitation, all interest that accrues after the commencement of any
insolvency proceeding of the Grantor, whether or not the payment of such
interest is unenforceable or is not allowable due to the existence of such
insolvency proceeding), and (B) all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents.

 

 -5- 

 

 

Section 3.             Grantor Remains Liable. Anything herein to the contrary
notwithstanding, (a) Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and Obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by the Collateral Agent of any
of the rights hereunder shall not release Grantor from any of its duties or
Obligations under the contracts and agreements included in the Collateral and
(c) no Secured Party shall have any obligation or liability under the contracts
and agreements included in the Collateral by reason of this Agreement or any
other Transaction Document, nor shall any Secured Party be obligated to perform
any of the Secured Obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

Section 4.             Delivery and Control of Security Collateral.

 

(a)          All certificates or instruments representing or evidencing Security
Collateral shall be delivered to and held by or on behalf of the Collateral
Agent pursuant hereto and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance reasonably satisfactory to the Secured Parties.
The Collateral Agent shall have the right at any time to exchange certificates
or instruments representing or evidencing Security Collateral for certificates
or instruments of smaller or larger denominations.

 

(b)          With respect to any Security Collateral that constitutes an
uncertificated security, the Grantor will cause the issuer either (i) to
register the Collateral Agent as the registered owner of such security or (ii)
to agree with Grantor and the Collateral Agent that such issuer will comply with
instructions with respect to such security originated by the Collateral Agent
without further consent of Grantor, such agreement to be in form and substance
reasonably satisfactory to the Secured Parties (such agreement being an
“Uncertificated Security Control Agreement”).

 

(c)          With respect to any Security Collateral that constitutes a security
entitlement as to which the financial institution acting as Collateral Agent
hereunder is not the securities intermediary, Grantor will cause the securities
intermediary with respect to such security entitlement either (i) to identify in
its records the Collateral Agent as the entitlement holder thereof or (ii) to
agree with Grantor and the Collateral Agent that such securities intermediary
will comply with entitlement orders originated by the Collateral Agent without
further consent of Grantor, such agreement to be in form and substance
reasonably satisfactory to the Secured Parties (a “Securities Account Control
Agreement”).

 

(d)          The Collateral Agent shall have the right, at any time and without
notice to any Grantor, to endorse, assign or otherwise transfer to or to
register in the name of the Collateral Agent or any of its nominees or endorse
for negotiation any or all of the Security Collateral, without any indication
that such Security Collateral is subject to the security interest hereunder,
subject only to the revocable rights specified in Section 13(a).

 

(e)          Upon the request of the Collateral Agent, Grantor will notify each
issuer of Security Collateral granted by it hereunder that such Security
Collateral is subject to the security interest granted hereunder.

 

 -6- 

 

 

Section 5.            Maintaining the Account Collateral. So long as the Secured
Obligations remain outstanding and unpaid:

 

(a)         Grantor will maintain deposit accounts only with a bank or other
depository institution (a “Pledged Account Bank”) that has agreed (or will
agree) with Grantor and the Collateral Agent to comply with instructions
originated by the Collateral Agent directing the disposition of funds in such
deposit account without the further consent of Grantor, such agreement to be in
form and substance reasonably satisfactory to the Secured Parties (a “Deposit
Account Control Agreement”). As a condition to the establishment and maintenance
of deposit accounts with any such bank or other depository institution, Grantor
shall have entered into a Deposit Account Control Agreement with such Pledged
Account Bank, except with respect to Excluded Accounts (defined below).

 

(b)          The Collateral Agent may, without notice to, or consent from,
Grantor, give such instructions, transfer, or direct the transfer of, funds from
the Deposit Accounts, to satisfy the Secured Obligations under the Transaction
Documents only if an Event of Default shall have occurred and be continuing.

 

(c)          For the purposes hereof, “Excluded Accounts” means (a) any deposit
account that is used solely for escrow, tax, tax withholding, payment of
payroll, bonuses, other compensation and related expenses and (b) any accounts
held outside of the United States of America.

 

Section 6.             Representations and Warranties. Grantor represents and
warrants as follows:

 

(a)          As of the Effective Date, Grantor’s exact legal name, location of
chief executive office, type of organization, jurisdiction of organization and
organizational identification number (if any) are set forth in Schedule VI
(Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number); attached hereto. Grantor
has no trade names other than as listed on Schedule VI (Location, Chief
Executive Office, Type of Organization, Jurisdiction of Organization and
Organizational Identification Number) attached hereto. Within the five years
preceding the Effective Date, Grantor has not changed its name, location of its
chief executive office, type of organization, jurisdiction of organization or
organizational identification number from those set forth in Schedule VI
(Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number) attached hereto except as
set forth in Schedule VII (Changes in Name, Location, Etc.) attached hereto.

 

(b)          Grantor is the legal and beneficial owner of the Collateral granted
or purported to be granted by it free and clear of any Lien, claim, option or
right of others, except for the security interest created under this Agreement
or permitted hereunder and listed on Schedule X (Permitted Liens). No effective
financing statement or other instrument similar in effect covering all or any
part of such Collateral or listing Grantor or any trade name of Grantor as
debtor is on file in any recording office, except such as may have been filed in
favor of the Collateral Agent relating to the Transaction Documents or as
otherwise permitted under the Securities Purchase Agreement.

 

 -7- 

 

 

(c)          All of the Equipment and Inventory of Grantor is located at the
places specified therefor in Schedule VIII (Locations of Equipment, Inventory
and Books and Records) attached hereto or at another location as to which
Grantor has complied with the requirements of Section 8(a). Grantor has
exclusive possession and control of its Equipment and Inventory.

 

(d)          All books and records related to the Collateral are located at the
places specified therefor in Schedule VIII (Locations of Equipment, Inventory
and Books and Records) attached hereto. Grantor agrees to obtain a lien waiver
and access agreement in favor of the Collateral Agent, in form and substance
reasonably satisfactory to the Secured Parties, with respect to each location in
which any books and records are stored. Grantor further agrees to deliver a
fully-executed copy of such lien waiver and access agreement to the Collateral
Agent prior to the delivery of such books and records to any other location.

 

(e)          None of the Receivables or Agreement Collateral is evidenced by a
promissory note or other instrument that has not been delivered to the
Collateral Agent.

 

(f)           If Grantor is an issuer of Security Collateral, Grantor confirms
that it has received notice of the security interest granted hereunder.

 

(g)          The Pledged Equity pledged by Grantor hereunder (if any) has been
duly authorized and validly issued and is fully paid and non-assessable. The
Pledged Debt issued by Grantor and pledged by another Grantor hereunder has been
duly authorized, authenticated or issued and delivered, is the valid and legally
binding obligation of the issuers thereof and is evidenced by one or more
promissory notes (which promissory notes have been delivered to the Collateral
Agent).

 

(h)          The Pledged Equity pledged by Grantor constitutes the percentage of
the issued and outstanding Equity Interests of the issuers thereof indicated on
Part I of Schedule I (Investment Property) attached hereto. The Pledged Debt
constitutes all of the outstanding indebtedness owed to Grantor by the issuers
thereof and is outstanding in the principal amount indicated, Part II of
Schedule I (Investment Property) attached hereto, as of the date hereof and is
not in default.

 

(i)           Grantor has no investment property, other than the investment
property listed on Schedule I (Pledged Equity; Pledged Debt; Investment
Property).

 

(j)           Grantor shall use best efforts to deliver to the Collateral Agent
a consent in form and substance reasonably satisfactory to the Secured Parties
from each party to the Assigned Agreements to which the Borrower is a party to
the grant of a security interest in such Assigned Agreement pursuant to this
Agreement (which by its terms does not require any such consent or for which a
consent was previously obtained).

 

(k)          Grantor has no deposit accounts other than the Deposit Accounts
listed on Schedule II (Deposit Accounts) attached hereto, Excluded Accounts and
additional deposit accounts as to which Grantor has complied (or as the case may
be, will comply) with the applicable requirements of Section 5.

 

 -8- 

 

 

(l)           Grantor is not a beneficiary or assignee under any letter of
credit, other than the letters of credit described in Schedule IX (Letters of
Credit) attached hereto and additional letters of credit as to which Grantor has
complied with the requirements of Section 14.

 

(m)         This Agreement creates in favor of the Collateral Agent for the
benefit of the Secured Parties a valid first priority security interest in the
Collateral granted by Grantor, securing the payment of the Secured Obligations;
such security interest is subject in priority only to the Permitted Liens and
the recording of all filings and other actions (including, without limitation,
(A) actions necessary to obtain control of Collateral as provided in Sections
9-104, 9-105, 9-106 and 9-107 of the UCC and (B) actions necessary to perfect
the Collateral Agent’s security interest with respect to Collateral evidenced by
a certificate of title) necessary to perfect the security interest in the
Collateral granted by Grantor have been duly made or taken and are in full force
and effect on and after the date hereof.

 

(n)          No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for (i) the grant by Grantor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by
Grantor, (ii) the perfection or maintenance of the security interest created
hereunder (including the first priority nature of such security interest),
except for the filing of financing and continuation statements under the UCC,
which financing statements shall have been duly filed within 45 days of the
Closing, as defined in the Securities Purchase Agreement and, upon filing, shall
be in full force and effect, the recordation of the Intellectual Property
Security Agreements referred to in Section 12(c) with the U.S. Patent and
Trademark Office and the U.S. Copyright Office, and the actions described in
Section 4 with respect to the Security Collateral, which actions have been taken
and are in full force and effect, or (iii) the exercise by the Collateral Agent
of its voting or other rights provided for in this Agreement or the remedies in
respect of the Collateral pursuant to this Agreement, except as may be required
in connection with the disposition of any portion of the Security Collateral by
laws affecting the offering and sale of securities generally.

 

(o)          The Inventory that has been produced or distributed by Grantor has
been produced in material compliance with all requirements of applicable law.

 

(p)          As to itself and its Intellectual Property Collateral:

 

(i)       The operation of Grantor’s business as currently conducted or as
contemplated to be conducted and the use of the Intellectual Property Collateral
in connection therewith, to the best of Grantor’s knowledge, do not conflict
with, infringe, misappropriate, dilute, misuse or otherwise violate the
intellectual property rights of any third party.

 

(ii)       Grantor is the exclusive owner of all right, title and interest in
and to the Intellectual Property Collateral, and is entitled to use all
Intellectual Property Collateral subject only to the terms of the IP Agreements.

 

(iii)       The Intellectual Property Collateral set forth on Schedule IV
(Intellectual Property) attached hereto includes all of the patents, patent
applications, domain names, trademark registrations and applications, copyright
registrations and applications and IP Agreements owned by Grantor as of the date
hereof.

 

 -9- 

 

 

(iv)       The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or in part, and to the best of
Grantor’s knowledge, is valid and enforceable. Grantor is not aware of any uses
of any item of Intellectual Property Collateral that could be expected to lead
to such item becoming invalid or unenforceable.

 

(v)       The consummation of the transactions contemplated by the Transaction
Documents will not result in the termination or impairment of any of the
Intellectual Property Collateral.

 

(q)          Grantor has no commercial tort claims other than those listed in
Schedule V (Commercial Tort Claims) attached hereto and additional commercial
tort claims as to which Grantor has complied with the requirements of Section
15.

 

Section 7.             Further Assurances.

 

(a)          Grantor agrees that from time to time, at the expense of Grantor,
Grantor will promptly execute and deliver, or otherwise authenticate, all
further instruments and documents, and take all further action that may be
necessary or desirable, or that the Collateral Agent may request, in order to
perfect and protect any pledge or security interest granted or purported to be
granted by Grantor hereunder or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral of
Grantor. Without limiting the generality of the foregoing, Grantor will promptly
with respect to Collateral of Grantor: (i) mark conspicuously each document
included in Inventory, each chattel paper included in Receivables, each Related
Contract and, at the request of the Collateral Agent, each of its records
pertaining to such Collateral with a legend, in form and substance reasonably
satisfactory to the Secured Parties, indicating that such document, chattel
paper, Related Contract, Assigned Agreement or Collateral is subject to the
security interest granted hereby; (ii) if any such Collateral shall be evidenced
by a certificate, promissory note or other instrument or chattel paper, deliver
and pledge to the Collateral Agent hereunder such certificate, note or
instrument or chattel paper duly indorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance reasonably
satisfactory to the Secured Parties; (iii) file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Collateral Agent may request, in order to
perfect and preserve the security interest granted or purported to be granted by
Grantor hereunder; (iv) take all action to ensure that the Collateral Agent’s
security interest is noted on any certificate of title related to any Collateral
evidenced by a certificate of title; (v) to cause the relevant depository
institutions, banks, financial intermediaries, securities intermediaries and
issuers to execute and deliver such Deposit Account Control Agreements,
Uncertificated Security Control Agreements, Securities Account Control
Agreements and other control agreements, as may be necessary or as the
Collateral Agent may from time to time require; and (vi) deliver to the
Collateral Agent evidence that all other actions that the Collateral Agent may
deem reasonably necessary or desirable in order to perfect and protect the
security interest granted or purported to be granted by Grantor under this
Agreement has been taken.

 

 -10- 

 

 

(b)          Grantor hereby authorizes the Secured Parties to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of Grantor, regardless of whether any particular asset described in such
financing statements falls within the scope of the UCC or the granting clause of
this Agreement. A photocopy or other reproduction of this Agreement shall be
sufficient as a financing statement where permitted by law. Grantor ratifies its
authorization for the Secured Parties to have filed such financing statements,
continuation statements or amendments filed prior to the date hereof.

 

(c)          Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
Grantor and such other reports in connection with such Collateral as the Secured
Parties may reasonably request, all in reasonable detail.

 

Section 8.             As to Equipment and Inventory.

 

(a)          Grantor will keep its Equipment and Inventory (other than Inventory
sold in the ordinary course of business and Equipment and Inventory in transit
in the ordinary course of business) at the places therefor specified in Section
6(c) or, upon ten (10) Business Days’ prior written notice to the Collateral
Agent, at such other places designated by Grantor in such notice which shall be
an approved warehouse as to which a lien waiver and access agreement has been
obtained in favor of and delivered to the Collateral Agent, in form and
substance reasonably satisfactory to the Secured Parties.

 

(b)          Grantor will cause its Equipment to be maintained and preserved in
the same condition, repair and working order as when new, ordinary wear and tear
excepted, and will forthwith, or in the case of any loss or damage to any of
such Equipment as soon as practicable after the occurrence thereof, make or
cause to be made all repairs, replacements and other improvements in connection
therewith that are desirable to such end.

 

(c)          Grantor will pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including, without limitation, claims for labor, materials and supplies)
against, its Equipment and Inventory. In producing its Inventory, Grantor will
comply, in all material respects, with all requirements of applicable law.

 

Section 9.            As to Books and Records.

 

Grantor will keep its books and records at the places therefor specified in
Section 6(d) or, upon ten (10) Business Days’ prior written notice to the
Collateral Agent, at such other places designated by Grantor in such notice
which shall be an Approved Warehouse as to which a lien waiver and access
agreement has been obtained in favor of and delivered to the Collateral Agent,
in form and substance reasonably satisfactory to the Secured Parties.

 

 -11- 

 

 

Section 10.           Insurance.

 

Grantor shall maintain insurance (including property insurance, lender loss
payable endorsements, etc.) in such amounts and covering such risks as are
reasonably acceptable to the to the Secured Parties and are usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which Grantor operates, including without limitation,
insurance on the Collateral.

 

Section 11.           Post-Closing Changes; Collections on Assigned Agreements,
Receivables and Related Contracts.

 

(a)          Grantor shall not change its name, type of organization,
jurisdiction of organization, organizational identification number or location
from those set forth in Section 6(a) of this Agreement without prior written
notice to the Collateral Agent. Grantor will hold and preserve its records
relating to the Collateral, including, without limitation, the Assigned
Agreements and Related Contracts, and will permit representatives of the
Collateral Agent at any time during normal business hours and upon reasonable
notice to inspect and make abstracts from such records and other documents. If
any Grantor does not have an organizational identification number and later
obtains one, it will forthwith notify the Collateral Agent of such
organizational identification number.

 

(b)          Except as otherwise provided in this Section 11, Grantor will
continue to collect, at its own expense, all amounts due or to become due to
Grantor under the Assigned Agreements, Receivables and Related Contracts. In
connection with such collections, Grantor may take such action as Grantor may
deem necessary or advisable to enforce collection of the Assigned Agreements,
Receivables and Related Contracts; provided, however, that the Collateral Agent
shall have the right at any time, upon the occurrence and during the continuance
of an Event of Default, to take any steps it or the other Secured Parties may
deem necessary or advisable, including but not limited to, notifying the
obligors under any Assigned Agreements, Receivables and Related Contracts of the
assignment of such Assigned Agreements, Receivables and Related Contracts to the
Collateral Agent and directing such obligors to make payment of all amounts due
or to become due to Grantor thereunder directly to the Collateral Agent and,
upon such notification and at the expense of Grantor, to enforce collection of
any such Assigned Agreements, Receivables and Related Contracts, to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as Grantor might have done, and to otherwise exercise all rights
with respect to such Assigned Agreements, Receivables and Related Contracts,
including, without limitation, those set forth set forth in Section 9-607 of the
UCC. After receipt by any Grantor of the notice from the Collateral Agent
referred to in the proviso to the preceding sentence, Grantor will not adjust,
settle or compromise the amount or payment of any Receivable or amount due on
any Assigned Agreement or Related Contract, release wholly or partly any obligor
thereof or allow any credit or discount thereon. No Grantor will permit or
consent to the subordination of its right to payment under any of the Assigned
Agreements, Receivables and Related Contracts to any other indebtedness or
Obligations of the obligor thereof.

 

 -12- 

 

 

Section 12.           As to Intellectual Property Collateral.

 

(a)          No Grantor shall, without the written consent of the Collateral
Agent, discontinue use of or otherwise abandon any Intellectual Property
Collateral, or abandon any right to file an application for patent, trademark,
or copyright, unless Grantor shall have previously determined that such use or
the pursuit or maintenance of such Intellectual Property Collateral is no longer
desirable in the conduct of Grantor’s business and that the loss thereof could
not reasonably be expected to have a Material Adverse Change.

 

(b)          Grantor shall use proper statutory notice in connection with its
use of each item of its Intellectual Property Collateral. Except as permitted in
Section 12(a) above, Grantor shall not do or permit any act or knowingly omit to
do any act whereby any of its Intellectual Property Collateral may lapse or
become invalid or unenforceable or placed in the public domain.

 

(c)          With respect to its Intellectual Property Collateral, Grantor
agrees to execute or otherwise authenticate an agreement, in substantially the
form set forth in Exhibit A hereto or otherwise in form and substance reasonably
satisfactory to the Secured Parties (an “Intellectual Property Security
Agreement”), for recording the security interest granted hereunder to the
Collateral Agent in such Intellectual Property Collateral with the U.S. Patent
and Trademark Office, the U.S. Copyright Office and any other governmental
authorities necessary to perfect the security interest hereunder in such
Intellectual Property Collateral.

 

(d)          Grantor agrees that should it obtain an ownership interest in any
item of the type set forth in Section 1(g) that is not on the date hereof a part
of the Intellectual Property Collateral (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto, and (ii)
any such After-Acquired Intellectual Property and, in the case of trademarks,
the goodwill symbolized thereby, shall automatically become part of the
Intellectual Property Collateral subject to the terms and conditions of this
Agreement with respect thereto. Grantor shall give prompt written notice to the
Collateral Agent identifying the After-Acquired Intellectual Property, and
Grantor shall execute and deliver to the Collateral Agent with such written
notice, or otherwise authenticate, an agreement substantially in the form of
Exhibit B hereto or otherwise in form and substance reasonably satisfactory to
the Secured Parties (an “IP Security Agreement Supplement”) covering such
After-Acquired Intellectual Property, which IP Security Agreement Supplement
shall be recorded with the U.S. Patent and Trademark Office, the U.S. Copyright
Office and any other governmental authorities necessary to perfect the security
interest hereunder in such After-Acquired Intellectual Property.

 

Section 13.           Voting Rights; Dividends; Etc.. (a) So long as no Event of
Default shall have occurred and be continuing:

 

(i)       Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of Grantor or any part
thereof for any purpose; provided, however, that Grantor will not exercise or
refrain from exercising any such right if such action would reasonably be
expected to have a material adverse effect on the value of the Security
Collateral or any part thereof.

 

 -13- 

 

 

(ii)       Grantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral of Grantor if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Transaction Documents; provided,
however, except as otherwise provided in the Securities Purchase Agreement, any
and all dividends, interest and other distributions paid or payable other than
in cash in respect of, and instruments and other property received, receivable
or otherwise distributed in respect of, or in exchange for, any Security
Collateral shall be, and shall be forthwith delivered to the Collateral Agent to
hold as, Security Collateral and shall, if received by Grantor, be received in
trust for the benefit of the Collateral Agent, be segregated from the other
property or funds of Grantor and be forthwith delivered to the Collateral Agent
as Security Collateral in the same form as so received (with any necessary
endorsement).

 

(iii)       The Collateral Agent will execute and deliver (or cause to be
executed and delivered) to Grantor all such proxies and other instruments as
Grantor may reasonably request for the purpose of enabling Grantor to exercise
the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

 

(b)          Upon the occurrence and during the continuance of an Event of
Default:

 

(i)       All rights of Grantor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 13(a)(i) shall, upon notice to Grantor by the
Collateral Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 13(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions.

 

(ii)       All dividends, interest and other distributions that are received by
any Grantor contrary to the provisions of paragraph (i) of this Section 13(b)
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of Grantor and shall be forthwith paid over to the
Collateral Agent as Security Collateral in the same form as so received (with
any necessary endorsement).

 

Section 14.           As to Letter-of-Credit Rights.

 

(a)          Grantor, by granting a security interest in its Receivables
consisting of letter-of-credit rights to the Collateral Agent, intends to (and
hereby does) assign to the Collateral Agent its rights (including its contingent
rights) to the proceeds of all Related Contracts consisting of letters of credit
of which it is or hereafter becomes a beneficiary or assignee. Grantor will
promptly use commercially reasonable efforts to cause the issuer of each letter
of credit in favor of Grantor and each nominated person (if any) with respect
thereto to consent to such assignment of the proceeds thereof pursuant to a
consent in form and substance reasonably satisfactory to the Secured Parties and
deliver written evidence of such consent to the Collateral Agent.

 

 -14- 

 

 

(b)          Upon the occurrence of an Event of Default, Grantor will, promptly
upon request by the Collateral Agent, (i) notify (and Grantor hereby authorizes
the Collateral Agent to notify) the issuer and each nominated person with
respect to each of the Related Contracts consisting of letters of credit that
the proceeds thereof have been assigned to the Collateral Agent hereunder and
any payments due or to become due in respect thereof are to be made directly to
the Collateral Agent or its designee and (ii) arrange for the Collateral Agent
to become the transferee beneficiary of letter of credit.

 

Section 15.          Commercial Tort Claims. Grantor will promptly give notice
to the Collateral Agent of any commercial tort claim that may arise after the
date hereof and will immediately execute or otherwise authenticate a supplement
to this Agreement, and otherwise take all necessary action, to subject such
commercial tort claim to the first priority security interest created under this
Agreement.

 

Section 16.           Transfers and Other Liens; Additional Shares.

 

(a)          Grantor agrees that it will not (i) sell, assign or otherwise
dispose of, or grant any option with respect to, any of the Collateral, other
than sales, assignments and other dispositions of Collateral, and options
relating to Collateral, permitted under the terms of the Securities Purchase
Agreement, or (ii) create or suffer to exist any Lien upon or with respect to
any of the Collateral of Grantor except for the pledge, assignment and security
interest created under this Agreement and Liens permitted under the Securities
Purchase Agreement.

 

(b)          Grantor agrees that it will (i) cause each issuer of the Pledged
Equity pledged by Grantor not to issue any Equity Interests or other securities
in addition to or in substitution for the Pledged Equity issued by such issuer,
except to Grantor, and (ii) pledge hereunder, immediately upon its acquisition
(directly or indirectly) thereof, any and all additional Equity Interests or
other securities.

 

Section 17.          Collateral Agent Appointed Attorney in Fact. Grantor hereby
irrevocably appoints the Collateral Agent as attorney in fact, with full
authority in the place and stead of Grantor and in the name of Grantor or
otherwise, from time to time, to take any action and to execute any instrument
that the Collateral Agent or the other Secured Parties may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation, upon the occurrence and during the continuance of an Event of
Default, to:

 

(a)          obtain and adjust insurance required to be paid to the Collateral
Agent pursuant to, or in accordance with, Section 9,

 

(b)          ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,

 

(c)          receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) or (b) above, and

 

(d)          file any claims or take any action or institute any proceedings
that the Collateral Agent or the other Secured Parties may deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
compliance with the terms and conditions of any Assigned Agreement or the rights
of the Collateral Agent with respect to any of the Collateral.

 

 -15- 

 

 

Section 18.           Collateral Agent May Perform. If any Grantor fails to
perform any agreement contained herein, the Collateral Agent may, but without
any obligation to do so and without notice, itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by Grantor under Section 21.

 

Section 19.            The Collateral Agent’s Duties.

 

(a)           The powers conferred on the Collateral Agent hereunder are solely
to protect the Secured Parties’ interest in the Collateral and shall not impose
any duty upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral, as
to ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
any Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral. The Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which it accords its own property.

 

(b)          Anything contained herein to the contrary notwithstanding, the
Collateral Agent may from time to time, when the Collateral Agent in its
discretion deems it to be necessary or advisable, appoint one or more subagents
(each a “Subagent”) for the Collateral Agent hereunder with respect to all or
any part of the Collateral. In the event that the Collateral Agent so appoints
any Subagent with respect to any Collateral, (i) the assignment and pledge of
such Collateral and the security interest granted in such Collateral by Grantor
hereunder shall be deemed for purposes of this Security Agreement to have been
made to such Subagent, in addition to the Collateral Agent, for the ratable
benefit of the Secured Parties, as security for the Secured Obligations of
Grantor, (ii) such Subagent shall automatically be vested, in addition to the
Collateral Agent, with all rights, powers, privileges, interests and remedies of
the Collateral Agent hereunder with respect to such Collateral, and (iii) the
term “Collateral Agent,” when used herein in relation to any rights, powers,
privileges, interests and remedies of the Collateral Agent with respect to such
Collateral, shall include such Subagent; provided, however, that no such
Subagent shall be authorized to take any action with respect to any such
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Agent.

 

 -16- 

 

 

Section 20.            Remedies. If any Event of Default shall have occurred and
be continuing:

 

(a)           The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may: (i)
require Grantor to, and Grantor hereby agrees that it will at its expense and
upon request of the Collateral Agent forthwith, to the extent commercially
feasible, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place and time to be
designated by the Collateral Agent that is reasonably convenient to both
parties; (ii) without notice except as specified below or as otherwise required
pursuant to Section 9-611 of the UCC, sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any of the Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as are in accordance with applicable law; (iii) occupy any premises
owned or leased by any of the Grantors where the Collateral or any part thereof
is assembled or located for a reasonable period in order to effectuate its
rights and remedies hereunder or under law; and (iv) exercise any and all rights
and remedies of any of the Grantors under or in connection with the Collateral,
or otherwise in respect of the Collateral, including, without limitation, (A)
any and all rights of Grantor to demand or otherwise require payment of any
amount under, or performance of any provision of, the Assigned Agreements, the
Receivables, the Related Contracts and the other Collateral, (B) withdraw, or
cause or direct the withdrawal, of all funds with respect to the Account
Collateral and (C) exercise all other rights and remedies with respect to the
Assigned Agreements, the Receivables, the Related Contracts and the other
Collateral, including, without limitation, those set forth in Section 9-607 of
the UCC. Grantor agrees that, to the extent notice of sale shall be required by
law, at least ten (10) days’ notice to Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice (except as otherwise required by Section 9-611 of the UCC), be
made at the time and place to which it was so adjourned.

 

(b)          Any cash held by or on behalf of the Collateral Agent and all cash
proceeds received by or on behalf of the Collateral Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for the benefit of the Secured Parties against, all or any part of
the Secured Obligations. Any surplus of such cash or cash proceeds held by or on
the behalf of the Collateral Agent and remaining after payment in full of all
the Secured Obligations shall be paid over to Grantor or to whomsoever may be
lawfully entitled to receive such surplus.

 

(c)          All payments received by any Grantor under or in connection with
any Assigned Agreement or otherwise in respect of the Collateral shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other funds of Grantor and shall be forthwith paid over to the Collateral
Agent in the same form as so received (with any necessary endorsement).

 

(d)          [RESERVED].

 

(e)          In the event of any sale or other disposition of any of the
Intellectual Property Collateral of Grantor, the goodwill symbolized by any
Trademarks subject to such sale or other disposition shall be included therein,
and Grantor shall supply to the Collateral Agent or its designee Grantor’s
know-how and expertise, and documents and things relating to any Intellectual
Property Collateral subject to such sale or other disposition, and Grantor’s
customer lists and other records and documents relating to such Intellectual
Property Collateral and to the manufacture, distribution, advertising and sale
of products and services of Grantor.

 

 -17- 

 

 

(f)           If the Collateral Agent shall exercise its right to sell all or
any of the Security Collateral of any Grantor pursuant to this Section 20,
Grantor agrees that, upon request of the Collateral Agent, Grantor will, at its
own expense:

 

(i)       execute and deliver, and cause each issuer of such Security Collateral
contemplated to be sold and the directors and officers thereof to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts and things, as may be necessary or, in the opinion of the Collateral
Agent, advisable to register such Security Collateral under the provisions of
the Securities Act of 1933 (as amended from time to time, the “Securities Act”),
to cause the registration statement relating thereto to become effective and to
remain effective for such period as prospectuses are required by law to be
furnished and to make all amendments and supplements thereto and to the related
prospectus that, in the opinion of the Collateral Agent or the other Secured
Parties, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto;

 

(ii)       use its best efforts to qualify the Security Collateral under the
state securities or “Blue Sky” laws and to obtain all necessary governmental
approvals for the sale of such Security Collateral, as requested by the
Collateral Agent;

 

(iii)       cause each such issuer of such Security Collateral to make available
to its security holders, as soon as practicable, an earnings statement that will
satisfy the provisions of Section 11(a) of the Securities Act;

 

(iv)       provide the Collateral Agent with such other information and
projections as may be necessary or, in the opinion of the Collateral Agent or
the other Secured Parties, advisable to enable the Collateral Agent to effect
the sale of such Security Collateral upon such terms as are in accordance with
applicable law; and

 

(v)       do or cause to be done all such other acts and things as may be
necessary to make such sale of such Security Collateral or any part thereof
valid and binding and in compliance with applicable law.

 

(g)          The Collateral Agent is authorized, in connection with any sale of
the Security Collateral pursuant to this Section 20, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral: (i) any
registration statement or prospectus, and all supplements and amendments
thereto, prepared pursuant to subsection (f)(i) above; (ii) any information and
projections provided to it pursuant to subsection (f)(iv) above; and (iii) any
other information in its possession relating to such Security Collateral.

 

(h)          Grantor acknowledges the impossibility of ascertaining the amount
of damages that would be suffered by the Secured Parties by reason of the
failure by Grantor to perform any of the covenants contained in subsection (f)
above and, consequently, agrees that, if Grantor shall fail to perform any of
such covenants, it will pay, as liquidated damages and not as a penalty, an
amount equal to the value of the Security Collateral on the date the Collateral
Agent shall demand compliance with subsection (f) above.

 

 -18- 

 

 

Section 21.           Indemnity and Expenses.

 

(a)          Grantor agrees to indemnify, defend and save and hold harmless each
Secured Party and each of their Affiliates and their Related Parties (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or resulting from this Agreement (including, without
limitation, enforcement of this Agreement); provided that such indemnity shall
not, as to any Indemnified Party, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnified
Party or any of its officers, directors or employees, or (y) arising from
disputes solely among the Collateral Agent, the Buyers and/or their transferees
(other than in respect of disputes against an Indemnitee in its capacity as
Collateral Agent or any similar role under the Transaction Documents).

 

(b)          Without limiting the foregoing clause (a), Grantor will upon demand
pay to the Collateral Agent the amount of any and all (1) reasonable expenses,
including, without limitation, the reasonable fees and expenses of its counsel
and of any experts and agents, that the Collateral Agent may incur in connection
with (i) the administration of this Agreement, and (ii) the custody,
preservation, use or operation of, or the sale of, collection from or other
realization upon, any of the Collateral of Grantor, and (2) expenses, including,
without limitation, the fees and expenses of its counsel and of any experts and
agents, that the Collateral Agent may incur in connection with (i) the exercise
or enforcement of any of the rights of the Collateral Agent or the other Secured
Parties hereunder or (ii) the failure by Grantor to perform or observe any of
the provisions hereof.

 

Section 22.         Amendments; Waivers; Additional Grantors; Etc. No amendment
or waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Collateral Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of the Collateral Agent to exercise, and
no delay in exercising any right hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.

 

Section 23.          Notices, Etc. Except as otherwise provided herein, whenever
it is provided herein that any notice, demand, request, consent, approval,
declaration or other communication shall or may be given to or served upon any
of the parties by any other party, or whenever any of the parties desires to
give and serve upon any other party any communication with respect to this
Agreement, each such notice, demand, request, consent, approval, declaration or
other communication shall be in writing and shall be given in the manner and to
the address, and deemed received, as provided for in accordance with the terms
of the Collateral Agency Agreement. Delivery by email or facsimile of an
executed counterpart of any amendment, supplement or waiver of any provision of
this Agreement or any Schedule or Exhibit relating thereto shall be effective as
delivery of an original executed counterpart thereof.

 

 -19- 

 

 

Section 24.           Continuing Security Interest. This Agreement shall create
a continuing security interest in the Collateral and shall (a) remain in full
force and effect until the indefeasible payment in full in cash of the Secured
Obligations, (b) be binding upon Grantor, its successors and assigns and
(c) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns.

 

Section 25.            Release; Termination.

 

(a)           Upon any sale, lease, transfer or other disposition of any item of
Collateral of Grantor (other than sales of Inventory in the ordinary course of
business) in accordance with the terms of the Transaction Documents, the
Collateral Agent will, at Grantor’s expense, execute and deliver to Grantor such
documents as Grantor shall reasonably request to evidence the release of such
item(s) of Collateral from the assignment and security interest granted hereby;
provided, however, that (i) at the time of such request and such release no
Event of Default shall have occurred and be continuing, (ii) Grantor shall have
delivered to the Collateral Agent, at least ten (10) Business Days prior to the
date of the proposed release, a written request for release describing the item
of Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including, without limitation, the price thereof and any
expenses in connection therewith, together with a form of release for execution
by the Collateral Agent and a certificate of Grantor to the effect that the
transaction is in compliance with the Transaction Documents and as to such other
matters as the Collateral Agent may request, (iii) the proceeds of any such
sale, lease, transfer or other disposition required to be applied, or any
payment to be made in connection therewith, shall, to the extent so required, be
paid or made to, or in accordance with the instructions of, the Collateral
Agent, and (iv) the Collateral Agent shall have received written direction from
the Buyers in accordance with the Collateral Agency Agreement.

 

(b)          Upon the indefeasible payment in full in cash of the Secured
Obligations, other than any unasserted contingent Obligations, the pledge and
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to Grantor. Upon any such termination, the Secured
Parties will, at the Grantor’s expense, execute and deliver to Grantor such
documents as Grantor shall reasonably request to evidence such termination.

 

Section 26.          Execution in Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by email or facsimile shall be effective as delivery of an original
executed counterpart of this Agreement.

 

 -20- 

 

 

Section 27.            Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. 

 

(a)           GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN TORT OR OTHERWISE) BASED ON, ARISING OUT OF OR
RELATING TO THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAWS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAWS).

 

(b)          SUBMISSION TO JURISDICTION. GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT OR
ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

(c)          WAIVER OF VENUE. GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. GUARANTOR HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 23.

 

(e)          WAIVER OF JURY TRIAL. GUARANTOR HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SIGNATURE PAGE FOLLOWS

 

 -21- 

 

 

IN WITNESS WHEREOF, Grantor has caused this Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

  APPLIED DNA SCIENCES, INC.,   a Delaware corporation         By: /s/ Beth
Jantzen   Name: Beth Jantzen, CPA   Title: Chief Financial Officer

 

SIGNATURES CONTINUE ON NEXT PAGE

 

Signature Page to Security Agreement 

 

  

 

 

ACCEPTED AND AGREED   as of the date first written above by:         DELAWARE
TRUST COMPANY,   as Collateral Agent         By: /s/ Alan R. Halpern   Name:  
Alan R. Halpern   Title: Vice President  

 

Signature Page to Security Agreement

 

  

 

 

Exhibit A to the
Security Agreement

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated October 19, 2018 is made by APPLIED DNA SCIENCES, INC. a
Delaware corporation (the “Grantor”), in favor of DELAWARE TRUST COMPANY, a
Delaware corporation, as collateral agent (the “Collateral Agent”) for the
Secured Parties (as defined in the Security Agreement referred to below).

 

WHEREAS, Grantor is party to the Securities Purchase Agreement dated as of
August 31, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Securities Purchase Agreement”) with
the Buyers party thereto.

 

WHEREAS, pursuant to the Securities Purchase Agreement, the Grantor has executed
and delivered that certain Security Agreement dated as of the date hereof made
by the Grantor to the Collateral Agent for the benefit of the Secured Parties
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”; the capitalized terms defined
therein and not otherwise defined herein being used herein as therein defined).

 

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the Grantor,
and have agreed as a condition thereof to execute this IP Security Agreement for
recording with the U.S. Patent and Trademark Office, the United States Copyright
Office and other governmental authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor agrees as follows:

 

SECTION 1.    Grant of Security. Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a security interest in all of
Grantor’s right, title and interest in and to the following (the “Collateral”):

 

(i)       all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto, including, without limitation, those set forth in Schedule
A hereto (the “Patents”);

 

(ii)       all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby, including, without limitation,
those set forth in Schedule B hereto (the “Trademarks”);

 

  

 

 

 

(iii)       all copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered, including, without limitation, the
copyright registrations and applications and exclusive copyright licenses set
forth in Schedule C hereto (the “Copyrights”);

 

(iv)       all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of Grantor accruing thereunder or pertaining thereto;

 

(v)       any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

 

(vi)       any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
Obligations (as defined in the Security Agreement) relating to, any and all of
the Collateral of or arising from any of the foregoing.

 

SECTION 2.    Security for Obligations. The grant of a security interest in the
Collateral by Grantor under this IP Security Agreement secures the payment of
all Secured Obligations now or hereafter existing under or in respect of the
Transaction Documents, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, premiums, penalties,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this IP Security Agreement
secures, as to Grantor, the payment of all amounts that constitute part of the
Secured Obligations and that would be owed by Grantor to any Secured Party under
the Transaction Documents but for the fact that such Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving Grantor.

 

SECTION 3.    Recordation. Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents and the Commissioner for Trademarks and
any other applicable government officer record this IP Security Agreement.

 

SECTION 4.    Execution in Counterparts. This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

SECTION 5.   Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement.
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.

 

SECTION 6.   GOVERNING LAW. THIS IP SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAWS.

 

[remainder of page intentionally blank]

 

 -2- 

 

 

IN WITNESS WHEREOF, Grantor has caused this IP Security Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

  APPLIED DNA SCIENCES, INC.       By            Name:     Title:        
Address for Notices:            

 

  

 

 

Exhibit B to the
Security Agreement

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“IP Security Agreement Supplement”) dated __________, 20__, is made by APPLIED
DNA SCIENCES, INC. a Delaware corporation (the “Grantors”) in favor of DELAWARE
TRUST COMPANY, a Delaware corporation, as collateral agent (the “Collateral
Agent”) for the Secured Parties (as defined in the Security Agreement referred
to below).

 

WHEREAS, Grantor is party to the Securities Purchase Agreement dated as of
[August 31], 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Securities Purchase Agreement”) with
the Buyers party thereto.

 

WHEREAS, pursuant to the Securities Purchase Agreement, the Grantor has executed
and delivered that certain Security Agreement dated as of October 19, 2018 made
by the Grantor to the Collateral Agent for the benefit of the Secured Parties
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) and that certain Intellectual
Property Security Agreement dated [insert date of Intellectual Property Security
Agreement] made by the Grantor to the Collateral Agent for the benefit of the
Secured Parties (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “IP Security Agreement”; the
capitalized terms defined therein and not otherwise defined herein being used
herein as therein defined).

 

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in the Additional Collateral (as defined in Section 1 below) of the
Grantor and has agreed as a condition thereof to execute this IP Security
Agreement Supplement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

 

SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of such Grantor’s right, title and interest in and to the following (the
“Additional Collateral”):

 

(i)       all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto, including, without limitation, those set forth in Schedule
A hereto (the “Patents”);

 

(ii)       all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby, including, without limitation,
those set forth in Schedule B hereto (the “Trademarks”);

 

  

 

 

(ii)       all copyrights, including, without limitation, copyrights in Computer
Software (as hereinafter defined), internet web sites and the content thereof,
whether registered or unregistered, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);

 

(iii)       all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;

 

(iv)       all any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and

 

(v)       any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
Obligations (as defined in the Security Agreement) relating to, any and all of
the foregoing or arising from any of the foregoing.

 

SECTION 2. Security for Obligations. The grant of a security interest in the
Additional Collateral by the Grantor under this IP Security Agreement Supplement
secures the payment of all Secured Obligations now or hereafter existing under
or in respect of the Loan Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement Obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.

 

SECTION 3. Recordation. The Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents and the Commissioner for Trademarks and
any other applicable government officer to record this IP Security Agreement
Supplement.

 

SECTION 4. Grants, Rights and Remedies. This IP Security Agreement Supplement
has been entered into in conjunction with the provisions of the Security
Agreement. The Grantor does hereby acknowledge and confirm that the grant of the
security interest hereunder to, and the rights and remedies of, the Collateral
Agent with respect to the Additional Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.

 

SECTION 5. GOVERNING LAW. THIS IP SECURITY AGREEMENT SUPPLEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAWS.

 

 -2- 

 

 

IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

  By            Name:   Title:       Address for Notices:            

 

 -3- 

 

 

SCHEDULE I

 

Investment Property

 

Part I: None.

 

Part II: None.

 

  

 

 

SCHEDULE II

 

Deposit Accounts

 

·Bank of America, Operating Account, Account #004831291068

 

·Bank of America, Money Market Account, Account #483043680826

 

  

 

 

SCHEDULE III

 

Assigned Agreements

 

None.

 

  

 

 

SCHEDULE IV

 

Intellectual Property

 

COPYRIGHTS: None.

 

TRADEMARKS:

 

 

Docket No.

 

Client Ref 
No.

  Country    Application 
Date   Application 
No.    Registration 
Date    Registration No.   Status   2542-83       United States   12/13/2016  
87/267,216           Filed   2542-82       United States   12/20/2016  
87/275,103   12/12/2017   5,356,414   Registered   2542-47   8251-61   United
States   06/09/2008   77/494,134   01/05/2010   3,735,415   Registered   2542-75
  2542-75   United States   12/09/2016   87/263,954   05/23/2017   5,209,527  
Registered   2542-95       United States   5/16/2017   87/451,220          
Filed   2542-89       United States   3/6/2017   87/360,183   10/17/2017  
5,313,762   Registered   2542-84       United States   12/23/2016   87/279,792  
08/22/2017   5,269,735   Registered   2542-89A       United States   8/16/2017  
87/571,726           Filed  

 

PATENTS:

 

 

Country

  Status   Application 
No.   Application 
Date   Title   Patent No.   Grant Date   United States   Granted   12/384,554  
04/06/2009   METHOD FOR A CONTINUOUS RAPID THERMAL CYCLE SYSTEM   8,163,489  
04/24/2012  

 

  

 

 

SCHEDULE V

 

Commercial Tort Claims

 

None.

 

  

 

 

SCHEDULE VI

 

Location of Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number

 

·Location of Chief Executive Office: 50 Health Sciences Drive, Stony Brook, NY
11790

 

·Type of Organization: Corporation

 

·Jurisdiction of Organization: Delaware

 

·Organization Identification Number: 59-2262718

 

  

 

 

SCHEDULE VII

 

Changes in Name, Location, Etc.

 

None.

 

  

 

 

SCHEDULE VIII

 

Locations of Equipment, Inventory and Books and Records

 

·50 Health Sciences Drive, Stony Brook, NY 11790

 

  

 

 

SCHEDULE IX

 

Letters of Credit

 

None.

 

  

 

 

SCHEDULE X

 

Permitted Liens

 

None.

 

  

 

 

SCHEDULE XI

 

Excluded Assets

 

·the Equity Interests in Applied DNA Sciences India Private Limited, a
corporation formed under the laws of India, owned by the Grantor;

 

·the Equity Interests in APDN (B.V.I.) Inc., a corporation formed under the laws
of the British Virgin Islands, owned by the Grantor; and

 

·all Excluded Accounts.

 

  

 

 

